DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 4-11 and 19-22 are pending in the application.  Claims 2, 3, 12-18 and 23-26 are cancelled.
Priority
This application is a U.S. National Stage entry of PCT/US2018/052242, filed September 21, 2018, which claims the benefit of U.S. Provisional Application No. 62/562,206, filed September 22, 2017, U.S. Provisional Application No. 62/610,403, filed December 26, 2017, and U.S. Provisional Application No. 62/714,527, filed August 3, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to compounds of formula I, pharmaceutical compositions thereof, methods of degrading a target protein comprising contacting a sample with said compound, and methods of treatment of a BRD4-mediated disorder, disease or condition, comprising administering a patient said compound, in the reply filed on 01/31/2022 is acknowledged.
Applicant’s election without traverse of compound I-9 as species of invention for initial search and examination on the merits in the reply filed on 01/1/2022 is acknowledged.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (compound I-9) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. 
Claims 1, 4-11 and 19-22 are allowable. The species election requirement, as set forth in the Office action mailed on 10/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species electon requirement of 10/29/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula I, pharmaceutical compositions thereof, methods of degrading a target protein comprising contacting a sample with said compound, and methods of treatment of a BRD4-mediated disorder, disease or condition, comprising administering a patient said compound, are novel and unobvious over the prior art.  The closest prior art is WO 2016/197032 A1 (cite by Applicants), which discloses linked bifunctional compounds designed to bind to both cereblon (CRBN) and to BDR4, for example the

    PNG
    media_image1.png
    126
    434
    media_image1.png
    Greyscale
 (p. 61) or 
    PNG
    media_image2.png
    173
    321
    media_image2.png
    Greyscale
 (p. 65).  These compounds, comprise a CRBN binding unit that is based on thalidomide or lenalidomide, respectively, which are both motifs commonly and widely used in this type of protein degradation system (See, for example Fischer 2014 Nature 512 7512:49-52; cited by Applicants).  However, the currently-claimed compounds all comprise a bi- or tricyclic ring A wherein the arrangement of constituent atoms is defined by ring A in which at least one N atom of the bi- or tricyclic ring is alpha to the fusion point of the bi- or tricyclic ring of A, for example 
    PNG
    media_image3.png
    92
    110
    media_image3.png
    Greyscale
(claim 1), as incorporated into a compound such as: 
    PNG
    media_image4.png
    161
    340
    media_image4.png
    Greyscale
 (claim 19).  There is no teaching, suggestion or motivation for the claimed compounds of formula I in the cited prior art or its combination with any other prior art of record.  A person of ordinary skill in the art at the time the application was effectively filed would not, based on the prior art or other known teachings in this area, have found the claimed compounds obvious as a CRBN binding unit in the currently-claimed compounds.

Conclusion
Claims 1, 4-11 and 19-22, renumbered 1-13 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625